Citation Nr: 1454581	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connection for a lung condition for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1941 to October 1947 and from January 1951 to October 1952.  The Veteran died in February 2009.  The Appellant is his surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.    

This appeal has been advanced on the Board's docket due to age pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Board notes that entitlement to service connection for a lung condition for accrued benefits purposes has been denied by the agency or original jurisdiction (AOJ).  However, the law permits substitution of claimants when the original claimant dies during the pendency of the claim or appeal, on or after October 10, 2008.  38 U.S.C.A. § 5121A.  The Veteran died in February 2009.  Therefore, the Appellant's filing of a VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Surviving Spouse or Child, in March 2009, within one year of the Veteran's death, is considered a request for substitution.  38 C.F.R. § 3.1010(c)(2).  The claim of entitlement to service connection for a lung condition has not been adjudicated on the basis of substitution, as is required by 38 C.F.R. § 3.1010(e) (effective October 6, 2014).  

The distinction between the two types of adjudication is significant in that unlike an accrued benefits claim, the record in a substitution claim is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  38 U.S.C.A. § 5121A.  As it would be more favorable for the Appellant to proceed on a substitution basis, the matter is remanded so that the AOJ may appropriately adjudicate the matter.  

The Veteran's death certificate identifies pleural effusions/severe chronic obstructive pulmonary disease (COPD) as contributing to the cause of his death, non-Hodgkins lymphoma.  As a lung condition contributed to the Veteran's death,  if the Appellant is successful in establishing service connection for such a disability, that service connection grant would affect the cause of death claim.  Therefore, these claims are inextricably intertwined, and the Board cannot proceed with adjudication of the cause of death claim until the AOJ addresses the matter of substitution.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the AOJ in the first instance.  Consequently, the Board must remand the case for the AOJ to adjudicate the substitution matter and the claim of service connection for a lung condition.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  As noted above, the claim for service connection for the cause of the Veteran's death is inextricably intertwined with the raised issue of entitlement to service connection for a lung disability including on the basis of substitution of claimant.  After that adjudication occurs, take any other development action warranted with respect to the claim pertaining to service connection for the cause of the Veteran's death.  The Appellant should thereafter be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on this claim after the issuance of the March 2012 SOC, and provide an opportunity to respond. 

2.  After completing the above, the case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




